Matthew M. Levy, J.
This is a proceeding under article 78 of the Civil Practice Act to review and annul an order and determination of the State Rent Commission denying- the petitioner’s application for a certificate of eviction pursuant to subdivision 1 of section 55 of the State Rent and Eviction Regulations of the State Rent Commission.*
The present record satisfies me that there was evidence before the Local and State Rent Administrator s'to warrant the finding that the petitioner had not established the immediate and compelling necessity which is a prerequisite under subdivision 1 of section 55. The line of demarcation between that necessity and convenience is sometimes difficult to draw, but the judicial process may successfully be invoked to ignore the line drawn by the administrative tribunal only where the determination *616complained of was arbitrary, capricious or unlawful. The court may not substitute its own judgment for that of the State Rent Commission (Matter of Kaplan v. McGoldrick, 279 App. Div. 615; Matter of Mounting & Finishing Co. v. McGoldrick, 294 N. Y. 104). The administrative determination must be accepted by me ‘ ‘ if it has ‘ warrant in the record ’ and a reasonable basis in law.” (Board v. Hearst Pubs., 322 U. S. 111, 131.) ‘ ‘ The judicial function is exhausted when there is found to be a rational basis for the conclusions approved by the administrative body.” (Rochester Tel. Corp. v. United States, 307 U. S. 125, 146; Matter of Mounting & Finishing Co. v. McGoldrick, supra; Matter of Katz’s Delicatessen v. O’Connell, 302 N. Y. 286; Matter of Frissell v. McGoldrick, 300 N. Y. 370.)
The motion is denied and the petition is dismissed.

 The relevant portions of subdivision 1 of section 55 of the State Rent and Eviction Regulations, in respect of the “ Occupancy by landlord or immediate family ” are as follows: “ A certificate shall be issued where, the landlord seeks in good faith to recover possession of housing accommodations because of immediate and compelling necessity for his own personal use and occupancy or for the use and occupancy of Ms immediate family.”